Crew III, J.P.
Appeal from a judgment of the County Court of Delaware County (Becker, J.), rendered March 28, 2005, convicting defendant upon her plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
The sole issue on this appeal is whether defendant’s prison sentence of 1 to 3 years for criminal possession of a forged instrument in the second degree is harsh and excessive. Upon review of the record, we find that it is not. Defendant agreed to the sentence in accordance with the negotiated plea bargain (see People v Smith, 263 AD2d 676, 677 [1999], lv denied 93 NY2d 1027 [1999]; People v Walters, 216 AD2d 611, 612 [1995]). Moreover, there is no indication that County Court abused its discretion in imposing the sentence, nor are there any extraordinary *1034circumstances present that would warrant a modification thereof (see People v Wallis, 24 AD3d 1029, 1033 [2005]; People v McCarthy, 23 AD3d 919, 919-920 [2005]). Accordingly, we decline to disturb the sentence.
Peters, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.